Citation Nr: 1621262	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and J.A.


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied bilateral hearing loss. The Veteran filed a timely notice of disagreement in March 2011.  The RO issued a statement of the case (SOC) in January 2013.  The Veteran subsequently perfected his appeal with a VA Form 9 in February 2013.  The RO issued a supplemental statement of the case (SSOC) in April 2013.  

In April 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's bilateral hearing loss, identified as bilateral sensorineural hearing loss, had its onset during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for bilateral hearing loss, identified as bilateral sensorineural hearing loss, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Veterans Claims Assistance Act of 2000

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In light of the Board's favorable decision to grant service connection for bilateral hearing loss, no discussion of VA's duties to notify and assist is necessary for this issue.

II. Applicable Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Certain chronic diseases, such as sensorineural hearing loss (as other organic diseases of the nervous system), if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With certain chronic diseases shown as such in service (or within the presumptive period under § 3.307), as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under section 3.309(a) may be established through a showing continuity of symptomatology since service).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

III. Factual Background and Analysis

The Veteran contends, in essence, that his current bilateral hearing loss disability can be attributed to his exposure to loud noise during service.  In particular, the Veteran listed firing weapons, serving as a light weapons infantryman, and having not been provided hearing protection during service, as the sources of his military noise exposure.  He maintains that his hearing loss began during service and has continued after service, relating that he was denied employment at a motor plant in 1967, because he had failed a hearing test.  See Board Hearing Transcript, April 2016.

At the April 2016 Board hearing, the Veteran, by and through his attorney, related that the Veteran had an audiological examination conducted in January 2015, and that the report of this examination would be submitted to the Board following the hearing.  However, the Board observes that while the Veteran's attorney did submit a post-hearing memorandum, a report of audiological examination was not submitted. 

In statements from C.L. and A. B., dated July 2010, they related that they work with the Veteran and have noticed that the Veteran has a significant hearing deficiency.  The Veteran's spouse submitted a statement in July 2010 reporting that she has witnessed her husband's hearing deteriorate through the years.

The service treatment records (STRs) reveal that at the time of enlistment in August 1961, the Veteran was afforded a whisper voice test, which indicated no findings of a hearing loss.

According to a September 1963 STR, it was noted that the Veteran was exposed to loud noise and complained of tinnitus and hearing loss.  The September 1963 entry reveals that the Veteran was positive for acoustic trauma.  An ears, nose and throat (ENT) consultation was performed in September 1963, the results of which showed audiogram findings, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
50
No Value Provided
45
LEFT
5
5
30
No Value Provided
40

When a repeat audiogram was performed four days later, in September 1963, the Veteran showed a decibel loss of 0, 0, 25, and 35 in the right ear, and a decibel loss of 0, 0, 10, and 35 in the left ear at the 500, 1000, 2000, and 4000 Hertz (Hz) levels, respectively.  Later, at the time of the Veteran's separation examination in June 1964, the clinical evaluation of ears and drums was normal, and the audiometer results, in decibels, were 10, 10, 15, and 10 in the right ear, and were 5, 10, 10, and 15 in the left ear at the 500, 1000, 2000, and 4000 Hz levels.

When the Veteran was examined by VA in October 2010, the Veteran related being exposed to high levels of noise while serving as a light weapons infantryman during his active duty service.  He reported training on weapons, being a jeep driver with a weapon above his head, and being in close proximity when the weapons were fired.  He denied noise exposure following service and denied a history of occupational and recreational noise exposure.  He recalled being denied employment post-service at a motor plant because he had failed the union hearing evaluation.  He reported having hearing loss since his discharge from service.  He related that he was employed at Home Depot and reported difficulty hearing and understanding the customers' questions and the radio calls at work.

Upon VA audiological evaluation in October 2010, the pure tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
25
75
70
70
60
LEFT
20
20
65
65
70
55

Speech audiometry revealed a speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The test results were interpreted as indicating a moderate to severe sensorineural hearing loss in the right ear at 1500 Hz and above, and a mild to severe sensorineural hearing loss in the left ear at 1500 Hz and above.  Tympanometry revealed a normal middle ear function bilaterally; that the acoustic reflexes were present in the lower frequencies, which was consistent with the degree of cochlear hearing loss; and that the reflex decay was negative bilaterally.  According to the examiner, the separation hearing evaluation revealed normal hearing sensitivity bilaterally.  The examiner commented that the hearing loss seen on examination is extremely consistent with acoustic trauma in its audiometric configuration, explaining that the radical reduction of hearing sensitivity between 1000 Hz and 1500 Hz bilaterally is consistent with acoustic trauma.  The examiner then stated that on the surface it would seem the Veteran's hearing loss is due to military service, but pointed to the fact that his hearing was normal upon separation, and thus concluded that it was less likely than not that his current hearing loss began during service.

In August 2012, the Veteran submitted an audiological examination report from the Sam's Club.  This report reveals the pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
75
75
75
LEFT
25
25
75
70
75

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 78 percent in the left ear.

The record evidence clearly shows that service connection is not barred by the criteria set forth in 38 C.F.R. § 3.385, in that the reports of VA and private audiometric evaluation conducted in October 2010 and August 2012 show right and left ear decibel losses in excess of 40 at the 2000 through 4000 Hz levels.  Also, the August 2012 private audiometric report shows speech recognition scores less than 94 percent for the right and left ears.

The evidence in this case further supports the Veteran's history of acoustic trauma due to military noise exposure, as demonstrated by his in-service complaint of exposure to loud noise, an impression of acoustic trauma, and his having sustained decreased bilateral hearing loss at that same time.  Specifically, upon initial audiometric testing in September 1963, the Veteran showed a bilateral hearing loss disability within VA standards, noting his exposure to acoustic trauma at that time.  Nonetheless, subsequent testing several days later and at separation in June 1964 showed that the Veteran's bilateral hearing acuity was within normal limits, and there appears to be no objective clinical data or medical finding with respect to the Veteran's bilateral hearing loss for more than fifty years following his discharge from service.

Under these particular circumstances, the Board may legitimately question whether the bilateral hearing loss disability noted in service was shown to be chronic.  In this instance, however, the Board may reasonably conclude that the decrease in his hearing acuity during service, while not sufficient to support then a finding of service connection, indicated that the noise exposure was having an adverse effect on the Veteran's hearing.  He did show a decibel decline in threshold levels at 40 or above during service, albeit within normal limits at separation.  And, while the VA examiner in 2010 did comment directly that the Veteran's current bilateral hearing loss disability was not related to his military noise exposure, given his normal hearing at separation, the examiner still stated that the Veteran's hearing loss seen on examination was extremely consistent with acoustic trauma in its audiometric configuration, and on the surface it would seem the Veteran's hearing loss is due to military service.  The post service audiograms in 2010 and 2012 show that the Veteran now as a bilateral hearing loss disability by VA standards.

In the same way, the Veteran has given specific testimony, by way of a hearing before the Board in April 2016, attesting to his account of an acoustic injury he sustained in service, and his diminished hearing capacity in both ears during and since service, which he explains was an impairment that prevented employment in 1967, approximately three years after his discharge from service.  Similarly, the Veteran has submitted statements from his spouse attesting to her lay observations of having witnessed the Veteran's hearing deteriorate through the years, and from his co-workers who have noticed that the Veteran shows signs of a significant hearing deficiency at work.

The Board finds, for purposes of this decision, that the acoustic trauma and bilateral hearing disability noted in service, the lay evidence attesting that the Veteran continued to experience signs and symptoms of diminished hearing capabilities since service, and subsequent manifestations of a bilateral hearing disability consistent with acoustic trauma, as indicated by VA and private examination reports dated in 2010 and 2012, raise a reasonable doubt as to the initial onset of the Veteran's bilateral hearing loss disability, and thus places the record evidence in relative equipoises as to whether a bilateral hearing disability, identified as bilateral sensorineural hearing loss, is of service origin.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  Resolving all reasonable doubt in the Veteran's favor, the Board determines that a chronic bilateral hearing disability, identified as bilateral sensorineural hearing loss, was incurred in service.  The appeal is granted.


ORDER

Entitlement to service connection for bilateral hearing loss, identified as bilateral sensorineural hearing loss, is granted. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


